                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                        )
MACREGEN, INC.,
                                        )
                                        )
                     Plaintiff,
                                        )          1:19CV591
       v.
                                        )
                                        )
W. NEAL BURNETTE III,
                                        )
                                        )
                     Defendant.
                                        )
                      MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Plaintiff MacRegen, Inc.’s Motion for

Attorneys’ Fees and Costs [Doc. #20] occasioned by the setting aside of the

Clerk’s entry of default against Defendant W. Neal Burnette III (“Burnette”). For

the reasons explained below, the motion is granted in part and denied in part in

that MacRegen, Inc. (“MacRegen”) is awarded attorney’s fees, but the requested

fees are reduced.

      MacRegen filed the instant action seeking a declaratory judgment as to its

contractual obligations to Burnette. (See generally Compl. [Doc. #1].) Burnette

was served on June 17, 2019 via a Federal Express delivery that his wife received

but about which she failed to inform Burnette. (Decl. of W. Neal Burnette III, PhD

¶ 3 [Doc. #15-1].) He learned of the suit more than a week later upon receipt of

an affidavit of service and “immediately sought legal representation.” (Id. ¶ 4.) He

“was informed and believed that prospective counsel was prepared to represent

[him]” only to learn on or about July 8, 2019 “that prospective counsel was unable

to represent [him]”. (Id. ¶¶ 5-6.) Because Burnette failed to answer or otherwise




     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 1 of 13
respond to the Complaint timely, MacRegen sought entry of default against

Burnette, which was entered on July 11, 2019. (Mot. for Entry of Default [Doc.

#6]; Clerk’s Entry of Default [Doc. #8].) Aside from MacRegen’s certificate of

service filed on July 12, 2019 recording the service of the Entry of Default on

Burnette, nothing was filed in the case until October 3, 2019 when MacRegen

moved for default judgment. (See generally Docket; Mot. for Default J. [Doc.

#10].)

         Unbeknownst to the Court, though, Burnette successfully secured (current)

counsel, Brad Hill (“Hill”), on July 22, 2019, (Decl. of Burnette ¶ 8), who emailed

MacRegen’s counsel, David Dorey (“Dorey”) and Pamela Duffy (“Duffy”), the same

day of his intent to move to set aside the default “by the end of the day

tomorrow” and requested MacRegen’s position on the motion, (E-mail from Brad

Hill to David Dorey (July 22, 2019) [Doc. #28-1]). Apparently the parties’ counsel

discussed the matter over the telephone, (see Def.’s Mem. in Opp’n at 4 [Doc.

#26]), until August 27, 2019 when Dorey emailed Hill that MacRegen could not

consent to setting aside the default (after explaining his reasoning but welcoming

further discussion on the matter if Hill could supply cases in support of his

position), (E-mail from David Dorey to Brad Hill (Aug. 27, 2019 3:46 PM) [Doc.

#17-1]). In addition, Dorey conveyed his client’s interest in discussing resolution

of the matter, apparently a continuation of an earlier conversation between

counsel, (E-mail from David Dorey to Brad Hill (Aug. 27, 2019 3:58 PM) [Doc.




                                          2



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 2 of 13
#17-1]), an invitation to which Hill responded the following day seeking further

discussion, (E-mail from Brad Hill to David Dorey (Aug. 28, 2019) [Doc. #17-1]).

      Nevertheless, having learned on August 27 that MacRegen would not

consent to setting aside the default, Hill did not move the Court to do so. Nearly a

month later, on September 22, Dorey emailed Hill, “ . . . I am somewhat surprised I

have not seen a motion to open the default. What are your plans in that respect?

While I left the timing issue open for some time to talk, I am not sure I understand

what’s left to do for you to file your motion.” (E-mail from Dorey to Hill (Sept. 22,

2019) [Doc. #16-1].) But that inquiry failed in its attempt to encourage Hill to

move things along. By October 3, Hill had yet to move to set aside default, so

MacRegen moved for default judgment. Not until six days later did Hill make a

notice of appearance before the Court and move to set aside entry of default,

(Notice [Doc. #13]; Mot. to Set Aside Default [Doc. #14]), prompting the Clerk to

remove the motion for default judgment from the Court’s consideration, (see Text

Entry (Oct. 10, 2019)). The motion to set aside entry of default was granted. (See

generally Mem. Op. & Order [Doc. #18].)

      MacRegen has moved for an award of attorney’s fees 1 in the amount of

$16,450.00 “associated with filing its Motion for Entry of Default, Motion for



1
  Although MacRegen entitles its motion as one for “Attorneys’ Fees and Costs”, it
clarifies in its Reply that it “has not sought recovery of any costs” and that
although “[t]he costs in Ms. Duffy’s affidavit were not redacted, . . . the total
amount to be recovered only includes attorneys’ fees.” (Pl.’s Reply at 11 [Doc.
#28].) Therefore, Burnette’s challenges to MacRegen’s recovery of costs, (Def.’s
Mem. in Opp’n at 15-16), are not discussed.
                                          3



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 3 of 13
Default Judgment, and having to respond to Defendant’s Motion to Set Aside

Entry of Default”. (Mot. at 3.) Burnette opposes the motion because there was no

bad faith; instead Hill’s discussions with MacRegen’s counsel about settlement and

setting aside the entry of default “were designed to avoid the very fees and costs

that Plaintiff now deems to be an appropriate sanction.” (Def.’s Mem. in Opp’n at

4-5.) In the alternative, were fees to be awarded, he argues that they should be

awarded only for MacRegen’s Motion for Default Judgment because it is the only

action attributable to Hill’s unreasonable delay. (Id. at 6-7.) He also contends that

it would be “unjust” to award fees for MacRegen’s opposition to Burnette’s motion

because of the parties’ “robust discussions” about setting aside default to which

MacRegen ultimately would not consent. (Id. at 6-7.)

      As the Court explained in the Memorandum Opinion and Order granting

Burnette’s motion to set aside the entry of default, “[l]ess drastic sanctions [than

denying Burnette’s motion] are available such as attorney fees or costs associated

with filing MacRegen’s Motion for Entry of Default and Motion for Default

Judgment and having to respond to Burnette’s Motion.” (Mem. Op. & Order at 12

(citing Lolatchy v. Arthur Murray, Inc., 816 F.2d 951, 953-54 (4th Cir. 1987).)

Such is the case here where months passed after default was entered before Hill

noticed his appearance in the matter and moved to set aside the entry of default.

Although Burnette was found to be “mostly blameless” for the entry of default, he

is a sophisticated individual, (see Decl. of Burnette, Ex. A Curriculum Vitae), whose

actions to some degree caused MacRegen to move for entry of default after he

                                          4



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 4 of 13
failed to answer or otherwise respond to the Complaint. Then, Hill “failed to act

with reasonable promptness in attempting to set aside the entry of default.” (Mem.

Op. & Order at 7.) Parties’ discussions about resolving a matter are to be

encouraged, but counsel must remain aware of the consequences of failing to take

certain actions before the Court in a timely manner. Here, Hill takes issue with

awarding fees for time during which MacRegen was deciding if it would consent to

Burnette’s motion. But, that consideration was occasioned entirely by Burnette’s

default. After being notified that MacRegen would not consent to the motion, Hill

did not move the Court to set aside default. After receiving Dorey’s follow-up

email the following month asking about his plans to move to set aside default, Hill

still did not do so. Faced with Hill’s inaction, MacRegen moved for default

judgment. An award of attorney’s fees for all stages of Burnette’s default is an

appropriate sanction.

      The next step is to determine whether MacRegen’s requested attorney’s

fees are reasonable. MacRegen’s North Carolina counsel, Pamela S. Duffy, and

Delaware counsel, Dorey, each submitted a sworn statement with their respective

hourly rates and those of their colleagues who also worked on this matter, the

conclusion that their rates are reasonable, and direction to their profiles on their

respective firms’ websites. (Aff. of Pamela S. Duffy [Doc. #21]; Decl. of David A.

Dorey, Esq. [Doc. #22].) Dorey and Duffy also attached billing invoices.

      Burnette argues that MacRegen has failed to show the reasonableness of its

request because it neglected to assess the factors from Robinson v. Equifax Info.

                                           5



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 5 of 13
Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009), and did not submit the requisite

evidence of prevailing market rates, particularly troublesome given Dorey’s hourly

rate. (Def.’s Mem. in Opp’n at 7-12.) He also challenges the hours for which

MacRegen’s counsel is seeking compensation, such as the inclusion of settlement

discussions, hours charged for communications among MacRegen’s attorneys, and

ambiguity caused by the use of “block-billing”. (Id. at 12-15.)

      As is well understood, a court begins its assessment of the reasonableness

of attorney’s fees by calculating “a lodestar figure 2 by multiplying the number of

reasonable hours expended times a reasonable rate”, Robinson, 560 F.3d at 243,

which begs the question, “What is reasonable?”. To answer that question, a court

is “guided” by these factors:

      (1) the time and labor expended; (2) the novelty and difficulty of the
      questions raised; (3) the skill required to properly perform the legal
      services rendered; (4) the attorney’s opportunity costs in pressing the
      instant litigation; (5) the customary fee for like work; (6) the
      attorney’s expectations at the outset of litigation; (7) the time
      limitations imposed by the client or circumstances; (8) the amount in
      controversy and the results obtained; (9) the experience, reputation
      and ability of the attorney; (10) the undesirability of the case within
      the legal community in which the suit arose; (11) the nature and
      length of the professional relationship between attorney and client;
      and (12) attorneys’ fees awards in similar cases.




2
 Typically, after determining the lodestar figure, the court should subtract fees
spent on unsuccessful claims and then award a percentage of the remaining
amount. Robinson, 560 F.3d at 244. Given that this award of attorney’s fees is a
sanction for Burnette’s default, these subsequent steps do not easily apply.
Nevertheless, as explained, deductions are made for certain hours billed by
MacRegen’s counsel.
                                          6



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 6 of 13
Id. at 243-44. Because of the stage of these proceedings, several factors do not

apply here 3, but those that do are analyzed below.

      Burnette understandably criticizes MacRegen’s motion because it does not

apply the Robinson factors to any helpful degree. Nevertheless, counsel did submit

detailed billing invoices for their work on this matter, along with their sworn

statements, allowing for a review of the work they completed. The block entries,

as Burnette describes them, are sufficient in most cases to determine the

reasonableness of the time spent on this matter, and those entries that are

troublesome are addressed below.

      Neither Duffy (nor her colleagues) nor Dorey billed for unnecessary work or

excessive hours; their time reflects the fact that this contract matter and

Burnette’s default are not particularly novel or difficult. When appropriate, work

was assigned to Duffy’s colleagues with lower hourly rates than hers. While the

skill required is no greater than other commercial litigation, MacRegen’s counsel

had to balance ongoing discussions with each other and Hill about resolving the

matter, the uncertainty of Burnette’s moving the Court to set aside the entry of



3
  For example, there is no argument about or evidence of opportunity costs; time
limitations imposed by circumstances or the client, although the facts show that
counsel acted reasonably in seeking entry of default and in affording Burnette an
opportunity to move to set aside the default before MacRegen ultimately moved for
default judgment; the undesirability of the case; or the nature and length of
counsel’s relationship with MacRegen. And, the relevance of counsel’s
expectations at the outset of litigation and results obtained is limited here,
although MacRegen unsuccessfully challenged Burnette’s motion to set aside entry
of default; however, that motion was necessitated by Burnette’s and Hill’s own
delayed actions.
                                          7



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 7 of 13
default, and the merits of Burnette’s defense in support of his motion. And, it

appears from the invoices and counsel’s statements that they did this

professionally and efficiently. Furthermore, counsel did not bill for what Burnette

describes as duplicative or redundant work. It is not uncommon for a party’s

attorneys to discuss a matter with each other to determine the best strategy for

their client, especially when Dorey is in Delaware (where MacRegen is

incorporated) and Duffy is serving as North Carolina counsel. Furthermore, the

time billed for counsel’s communications with each other is not unreasonable.

      However, Duffy’s invoices include time spent towards settlement, for which

recovery is not appropriate. In addition, portions of several entries in Dorey’s

invoices are redacted without explanation or clarification, making it impossible to

determine for that block entry the hours spent on tasks related to Burnette’s

default. Because Dorey made no effort to identify how much time associated with

those redacted block entries is attributable to the default, time charged for those

entries will be deducted in full. In addition to the time charged in his invoices,

Dorey requests in his declaration an additional .7 hours for “adding to/revising

these motion papers seeking counsel fees initially prepared by North Carolina

counsel”. (Decl. of Dorey ¶ 7.) Assuming such fees are recoverable, they are not

reasonable here because the content of the “motion papers” is scant and the

attorneys failed to provide the requisite evidence in support of their requested

hourly rate (as explained below). Therefore, the additional .7 hours noted in

Dorey’s declaration will not be included in the recoverable hours.

                                           8



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 8 of 13
      The Fourth Circuit Court of Appeals considers “[d]etermination of the hourly

rate . . . generally [to] be the critical inquiry . . . and the burden rests with the fee

applicant to establish the reasonableness of a requested rate.” Robinson, 560 F.3d

at 244. “In addition to the attorney’s own affidavits, the fee applicant must

produce satisfactory specific evidence of the prevailing market rates in the relevant

community for the type of work for which he seeks an award.” Id. (emphasis

omitted). Neither Duffy nor Dorey did so; instead, they simply attested to the

reasonableness of their own fees and those of their colleagues. Nevertheless, “[i]n

the absence of specific evidence regarding the prevailing market rate, the Court

may establish a reasonable rate based upon its own knowledge and experience of

the relevant market.” Irwin Indus. Tool Co. v. Worthington Cylinders Wis., LLC,

747 F. Supp. 2d 568, 593 (W.D.N.C. 2010) cited in Burrs v. United Techs. Corp.,

No. 1:18-CV-491, 2019 WL 1430258, at *2 (M.D.N.C. Mar. 29, 2019). “The

relevant market for determining the prevailing rate is ordinarily the community in

which the court where the action is prosecuted sits.” Rum Creek Coal Sales, Inc.

v. Caperton, 31 F.3d 169, 175 (4th Cir. 1994).

      Duffy, a Member/Director of Sharpless McClearn Lester Duffy in Greensboro,

North Carolina, has been practicing law since 1991 primarily in commercial,

employment, and trust/estate litigation. (Aff. of Pamela S. Duffy ¶¶ 2, 4.a.) She

directs the Court to her biography on her law firm’s website,

https://www.sharplesslaw.com/professionals/pamela-s-duffy/, which notes her

graduation from law school at the College of William and Mary and her recognition

                                            9



     Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 9 of 13
in Woodword/White’s The Best Lawyers in America in Commercial Litigation and in

Litigation – Trusts & Estates (from 2011 to the present), Martindale-Hubbell AV

Preeminent 5.0 out of 5 Peer Review Rating, Martindale-Hubbell Bar Register of

Preeminent Women Lawyers, Business North Carolina Legal Elite (2019), and

Selection to North Carolina Super Lawyers (2020). She has charged $320 per

hour on this matter and avers “[o]n information and belief” that her rate and those

of her colleagues are “within the range of rates charged by other attorneys in

Guilford County for similar work.” (Aff. of Duffy ¶¶ 4.a., 8.)

      Her fellow Member of the firm Molly A. Whitlatch, whose time is also

charged on this matter, has been practicing law since 2005 primarily in the areas

of commercial litigation and trust/estate litigation. (Aff. of Duffy ¶ 4.b.) Duffy

directs the Court to Whitlatch’s biographical information on the firm’s website,

https://www.sharplesslaw.com/professionals/molly-a-whitlatch/, which notes her

graduation from law school at Wake Forest University and her recognition in Best

Lawyers as Lawyer of the Year – Litigation (2019, 2021), The Best Lawyers in

America in Litigation – Trusts & Estate (2016-2021), North Carolina Super

Lawyers (2019-2020), Business North Carolina magazine’s Legal Elite (2018), and

Triad Business Journal’s 40 Business Leaders Under 40 (2014). She has charged

$270 per hour on this matter. (Aff. of Duffy ¶ 4.b.)

      Jessica B. Cox, Of Counsel at Duffy’s firm, also worked on this matter, and

she has been practicing law “for a total of over seven years” primarily in civil

litigation and business torts, (Aff. of Duffy ¶ 4.c.), since graduating law school at

                                          10



    Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 10 of 13
Duke University in 2006, https://www.sharplesslaw.com/professionals/jessica-b-

cox/. She has charged $220 per hour in this matter. (Id.)

      A review of recent opinions from this district assessing the reasonableness

of attorney’s fees confirms that the hourly rates of Duffy, Whitlatch, and Cox are

reasonable. See, e.g., Carpet Super Mart, Inc. v. Benchmark Int’l Co., No.

1:18CV398, 2020 WL 4505670, at *12 (M.D.N.C. Aug. 5, 2020) (relying on the

affidavit of a disinterested and experienced North Carolina commercial litigator, the

experience and accolades of each respective attorney, and the Court’s familiarity

with rates in similar actions to find that an hourly rate of $405 for partner-level

work and $290 for associate-level work in a commercial dispute were reasonable);

Project Mgmt. Quality Servs., LLC. v. Eland Indus. Inc., No. 1:18CV412, 2019 WL

9853106, at *2-*3 (M.D.N.C. Apr. 3, 2019) (reviewing the affidavit of a

disinterested and experienced litigation attorney, rates found to be reasonable in

the Middle District of North Carolina, and counsel’s background, experience, and

reputation to find an hourly rate of $300 for partner-level work in commercial

litigation reasonable); Burrs, 2019 WL 1430258, at *1-*2 (reducing requested

rates of $585 per hour for partner-level work and $275 per hour for associate-level

work to $350 per hour and $220 per hour, respectively, in an employment

discrimination matter). Considering Duffy’s and Whitlatch’s experience and

reputations and Cox’s experience in their fields of practice, as well as rates found

to be reasonable in this market for similar work, the Court approves the following

requested rates: Duffy - $320 per hour; Whitlatch - $270 per hour; and Cox -

                                          11



    Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 11 of 13
$220 per hour. MacRegen is awarded $7,754 in attorney’s fees for their work

related to Burnette’s default. 4

      However, Dorey’s requested rate of $830 per hour for similar work is

unreasonable. Not only has he failed to establish the reasonableness of this rate

for Delaware where he practices, but he has made no attempt to support the

reasonableness of this request for the relevant market – the Middle District of

North Carolina – or argued that under these circumstances it is reasonable to

consider the rates in Delaware, see Rum, 31 F.3d at 175, 179. In response to

Burnette’s challenge on this issue, MacRegen replied that “[i]f the Court does not

want to award Plaintiffs’ Delaware counsel’s rates, such rates can be adjusted to

North Carolina market rates and awarded.” (Pl.’s Reply at 7.) Dorey is a partner at

Blank Rome LLP in Wilmington, Delaware and has been practicing law since 1987

primarily in commercial and corporate litigation, (Decl. of David A. Dorey, Esq.

¶¶ 2, 5), since graduating from Georgetown University Law Center,

https://www.blankrome.com/people/david-dorey. Considering Dorey’s experience,

the relevant market rates for similar experience and work, and Duffy’s reasonable

hourly rate of $320, the Court finds an hourly rate of $320 per hour to be

reasonable for Dorey. MacRegen is awarded $736 in attorney’s fees for Dorey’s

work related to Burnette’s default. 5



4
  This amount results from the hours Duffy, Whitlatch, and Cox submitted, except
for the time spent on settlement discussions, multiplied by their hourly rates.
5
  This amount results from the hours Dorey submitted, except for the block entries
with redactions, multiplied by the hourly rate of $320.
                                         12



    Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 12 of 13
      For the reasons stated above, IT IS HEREBY ORDERED that Plaintiff

MacRegen, Inc.’s Motion for Attorneys’ Fees and Costs [Doc. #20] is GRANTED IN

PART AND DENIED IN PART in that MacRegen, Inc. is awarded $8,490 in

attorney’s fees.

      This the 2nd of June, 2021.

                                          /s/ N. Carlton Tilley, Jr.
                                    Senior United States District Judge




                                      13



    Case 1:19-cv-00591-NCT-JLW Document 31 Filed 06/02/21 Page 13 of 13
